Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on May 28, 2021.
As directed by the amendment: Claims 76, 84, and 95 were amended.  Claims 85-86 and 93-94 were cancelled.  Claim 96 is newly added, and thus claims 76, 82-84, 87-92, and 95-96 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate two separate elements in Figures 1C and 1D.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor interface device configured to implement a change “selected from the group consisting of localized or systemic vibration, change in temperature, massage, pressure, tension, localized or systemic electrical stimulation, and localized or systemic re-alignment of the skin-contact surface” (claim 76) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	In the instant case, line 2 of the abstract states “is disclosed” and “described is” which are phrases that can be implied.
Claim Objections
Claim 76 is objected to because of the following informalities:  
Claim 76, line 10 recites “and sweat constituents” but line 11 recites “and chloride levels.” This is potentially confusing because claim 76 has recited a list of variables, and the use of two “and’s” makes it unclear whether the term “and chloride levels” is also part of the list. Examiner suggests deleting the “and” in line 10.
Appropriate correction is required.
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)). In the instant case, the claims are all apparatus claims and they recite functional language (such as “configured to … implement a change within the structure of the skin-contact surface…”). In these instances where the claims recite functional language, as long as the prior art structure is able to perform the claimed function(s), it will be considered to read on the claimed function(s).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“sensor interface device is configured to … identify regions within the subject’s skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage through a comparing of measured skin-contact variables with established norms…” in claim 76. These claims do not recite sufficient structure to perform the recited identifying function, such as --at least one processor.--
“sensor interface device is configured to … implement a change within the structure of the skin-contact surface upon identification of a region within the subject’s skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage, wherein such an implemented change within the structure of the skin-contact surface is configured to ameliorate said altered variable within the identified region” in claim 76. These claims do not recite sufficient structure to perform the recited function of changing the structure of the skin contact surface upon an identification of a region of skin at risk for experiencing tissue damage, such as --at least one processor-- and some sort of actuator controlled by the processor to “implement a change…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76, 82-84, 87-92, and 95-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
each of the plurality of sensors is able to measure a plurality of skin contact variables as stated in lines 6-11. The disclosure fails to illustrate any of the sensors in any substantial detail, and the specification fails to reasonably convey to one skilled in the art that there was possession of the claimed invention.
Claim 96, lines 2-3 recite “reducing or eliminating contact of said device with said skin only in said identified regions or zones” and it is unclear where there is support for this limitation in the originally filed disclosure. Based upon Fig. 2C and Fig. 4C, there would be other regions or zones that have reduced contact (the zones that are not shaded). Furthermore, the “detection zone” is distinct from the “identified region,” and it is unclear where there is support for eliminating contact only in “zones.” 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claims 76, 82-84, 87-92, and 95-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
Claim 76, the last eight lines state that the sensor interface device is configured to “implement a change within the structure of the skin-contact surface to ameliorate tissue damage within the identified region, and the change is selected from the group consisting of localized or systemic vibration, changes in temperature, massage, pressure, tension, localized or systemic electrical stimulation, and localized or system re-alignment of the skin-contact surface.” However, this subject matter is not described in the present disclosure in such a way as to enable one skill in in the art to make and/or use the invention without undue experimentation since the specification and drawings are silent about the detailed structure of the interface device to be able to perform the claimed changes. The Examiner notes the Wands factors with specific emphasis on the breadth of the claim, the amount of direction provided by the inventor, and the quantity of experimentation needed. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
The breadth of the claim is large because the claim merely recites results with regards to the sensor interface device instead of reciting any particular structure associated with the sensor interface device that allows the device to be able to perform the claimed function. The quantity of experimentation needed is large because there are an infinite number of structures that may involve the sensor interface device that may meet the claimed function, and the claimed results could be reached by, for example, having a vibrator with certain frequencies or amplitude at a particular location in the 
Claim 96, lines 1-3 recite “said systemic re-alignment of the skin-contact surface comprises reducing or eliminating contact of said device with said skin only in said identified regions or zones.” However, this subject matter is not described in the present disclosure in such a way as to enable one skill in in the art to make and/or use the invention without undue experimentation since the specification and drawings are silent about the detailed structure of the interface device to be able to perform the claimed changes. The Examiner notes the Wands factors with specific emphasis on the breadth of the claim, the amount of direction provided by the inventor, and the quantity of experimentation needed. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)).
The breadth of the claim is large because the claim merely recites results with regards to the sensor interface device instead of reciting any particular structure associated with the sensor interface device that allows the device to be able to perform the claimed function. The quantity of experimentation needed is large because there are 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 82-84, 87-92, and 95-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are (1) the elements required to perform the function of identifying regions within the subject’s skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage through a comparing of measured skin-contact variables with established norms (see lines 14-18); (2) the elements required to perform the function of implementing a change within the structure of the skin-contact surface upon identification of a region within the subject’s skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage, wherein such an implemented change within the structure of the skin-contact surface is configured to ameliorate said altered variable within the identified region (see lines 20-24); and (3) the elements required to perform the changes of localized or systemic vibration, change in temperature, massage, pressure, tension, localized, or systemic electrical stimulation and localized or systemic re-alignment of the skin contact surface (see the last four lines). Based upon Applicant’s disclosure, it is essential for the invention to include at least one processor and some sort of actuator controlled by the processor to identify these changes and implement a change, such as a plurality of vibrators, heaters, etc.
Claim 96, lines 2-3 recite “reducing or eliminating contact of said device with said skin only in said identified regions or zones” and it is unclear which “zones” would have all of the detection zones, or only certain identified areas.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art distribd upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76, 82-84, 87, 89-92 and 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Trabia et al. (2016/0249829) in view of Bloom et al. (2013/0261494) and Huang et al. (2017/0115171).
Regarding claim 76, Trabia discloses an orthotic device (“Actuated Foot Orthotic with Sensors” see the title and see Fig. 3) comprising a sensor interface device (orthotic 2, Fig. 3 includes a variety of sensors, and is a device) comprising a skin-contact 
Trabia does not specifically state that the established norms include experiencing tissue damage; and is silent regarding a sensor measuring one or more variables selected from the group consisting of torsion, shear, blood flow, oxygen tension, pH levels, tissue turgor, hydration, skin compliance, skin conductivity, tissue viscoelasticity, presence of pathogenic microorganisms, contaminants, noxious materials, chemicals, and sweat constituents, and chloride levels.
Bloom teaches a related support apparatus for detecting an emerging ulcer (platform 16, Fig. 2B) which includes processor (34, Fig. 3a; see the last sentence of [0048]) and at least one temperature sensor (temperature sensors 26, Fig. 3A) configured to measure skin-contact variables (temperature) and compare measured skin-contact variables to established norms (comparing temperature readings to prior thermograms, see the second and third sentences of [0094]) including comparisons indicating experiencing tissue damage (“indicate the actual emergence of a new ulcer 12” see the last sentence of [0094]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the skin-contact interface of Trabia to include temperature sensors configured to create a thermogram as taught by Bloom so that the temperature sensors can be used to compare to established norms to determine if the patient is experiencing tissue damage currently in 
The modified Trabia/Bloom device is still silent regarding measuring one or more variables selected from the group consisting of torsion, shear, blood flow, oxygen tension, pH levels, tissue turgor, hydration, skin compliance, skin conductivity, tissue viscoelasticity, presence of pathogenic microorganisms, contaminants, noxious materials, chemicals, and sweat constituents, and chloride levels.
Huang teaches a related orthotic device (Fig. 1A) which includes a plurality of sensors (sensor nodes 19, Fig. 1A) which are configured to measure one or more variables including pressure and shear (see the first sentence of [0092]) to generate detailed mapping of the plantar shear and pressure distribution (see the last sentence of [0074]). Huang states that without a means to measure shear forces accurately, any attempt to identify risk factors of ulceration is severely handicapped (see lines 5-10 of [0075]), and this shear and pressure distribution can be used to realistically simulate in-vivo plantar stress indices and help form a prognostic index for quantitative and objective evaluation of the patient’s risk of developing foot ulcers (see lines 10-15 of [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors of Trabia/Bloom to include at least one sensor configured to measure shear forces as taught by Huang because the shear forces can be used to generate detailed mapping of the plantar shear and pressure distribution, and subsequently used to evaluate the patient’s risk of developing foot ulcers (see lines 5-15 of [0075] of Huang).

Regarding claim 83, the modified Trabia/Bloom/Huang device processor (processor 40, Fig. 3 of Trabia and as modified by Huang) utilizes one or more algorithms (the comparison by looking at a look-up table is an algorithm) for said comparing of measured skin-contact variables with established norms for said measured skin-contact variables (via the look-up table, see lines 10-15 of [0081] of Trabia) and the identification of regions within the subject's skin engaged with the skin-contact surface experiencing or at risk for experiencing tissue damage (in the modified device, the processor makes the identification of which regions are at risk or experiencing damage).
Regarding claim 84, the modified Trabia/Bloom/Huang device discloses wherein the one or more algorithms (comparisons being made by the processor of the modified device) are configured to a) receive the measured skin-contact variables obtained with the skin- contact surface (see lines 7-12 of [0081] of Trabia), b) compare the received measured skin-contact variables with established norms for said measured skin-contact variables (see lines 10-15 of [0081] of Trabia, a comparison is made via the look-up 
Regarding claim 87, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing pressure within the established norm for risk for experiencing tissue damage or experiencing tissue damage (see the claim 76 
Regarding claim 89, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing blood flow within the established norm for risk for experiencing tissue damage or experiencing tissue damage (it is noted that the claim does not positively recite a measurement of blood flow. Instead, the claim only 
Regarding claim 90, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing oxygen tension at or above the established norm for risk for experiencing tissue damage or experiencing tissue damage (it is noted that the claim does not positively recite a measurement of oxygen tension. Instead, the claim only requires that the comparison of the measured skin-contact variables “indicate” a region which is experiencing oxygen tension within the established norm for risk for experiencing tissue damage or experiencing tissue damage. It is well known that ulcers are associated with blood flow issues and oxygen is carried by the blood, so any comparison which indicates a potential ulcer will serve as an “indication” that the skin is experiencing oxygen tension that is at risk, or experiencing tissue 
Regarding claim 91, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing pH at or above the established norm for risk for experiencing tissue damage or experiencing tissue damage (it is noted that the claim does not positively recite a measurement of pH. Instead, the claim only requires that the comparison of the measured skin-contact variables “indicate” a region which is experiencing pH within the established norm for risk for experiencing tissue damage or experiencing tissue damage. It is well known that ulcers are associated with changes in pH, so any comparison which indicates a potential ulcer will serve as an “indication” that the skin is experiencing pH that is at risk, or experiencing tissue damage) then the implemented change within the structure of the skin-contact surface is re-alignment of the skin-contact surface (inflation of the skin-contact surface) such that pH at the region within the skin of the subject is improved (the pressure is redistributed, see lines 13-20 of [0082] of Trabia, and redistribution of pressure will reduce the likelihood of an ulcer or damage occurring, and this pressure redistribution will necessarily “improve” the blood flow and pH). 

Regarding claim 95, the modified Trabia/Bloom/Huang device discloses a system, comprising a orthotic device of claim 76 (see the claim 76 rejection statement above) and a processor (processor 40, Fig. 3 of Trabia).
Regarding claim 96, the modified Trabia/Bloom/Huang device discloses wherein the systemic re-alignment of the skin-contact surface (inflation of the pressure actuators individual compartments where pressure adjustments are needed would be only the identified regions or zones).
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Trabia et al. (2016/0249829) in view of Bloom et al. (2013/0261494) and Huang et al. (2017/0115171) as applied to claim 76 above, and further in view of Lachenbruch (2011/0068939).
Regarding claim 88, the modified Trabia/Bloom/Huang device discloses wherein if the comparing of measured skin-contact variables with established norms for such measured skin-contact variables indicates a region within the subject's skin engaged with the skin-contact surface as experiencing a temperature within the established norm for risk for experiencing tissue damage or experiencing tissue damage (see the claim 76 rejection statement above, the device is configured to measure temperature to determine whether the region of skin is at risk or experiencing tissue damage), then an implemented change within the structure of the skin-contact surface occurs (a change in inflation pressure). However, the modified device is silent regarding the implemented change being a change in temperature of the skin-contact surface such that the temperature on the skin of the subject is changed within the subject's skin identified as 
Lachenbruch teaches a related patient support system for detecting and treating pressure ulcers (Fig. 1; see the last four lines of the Abstract) which includes a temperature sensor (sensors 56, Fig. 1; see the first sentence of [0048]). Larchenbruch states that pressure, shear, and temperature have well-defined and quantifiable roles in the ischemic breakdown process (see the first sentence of [0029] and see [0031]), and the patient interface helps reduce the likelihood of developing ulcers and lesions by maintaining the pressure, temperature, moisture, shear force, and friction within predetermined ranges (see the last sentence of [0035]). The controller (58, Fig. 5) utilizes a look-up table (see lines 1-9 of [0059]) and may cause the fluid supply to raise/lower the temperature of the fluid in the inflatable bladders (32, Fig. 2) as appropriate (see lines 16-19 of [0059]). For example, lowering the temperature of the inflatable bladders helps reduce instances of pressure ulcers and superficial lesions (see lines 19-22 of [0059]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Trabia/Bloom/Huang to include a temperature regulation system which implements changes in temperature in areas at risk or experiencing tissue damage as taught by Lachenbruch because lowering the temperature of the support device has been found to reduce instances of pressure ulcers and superficial lesions.
Response to Arguments
Applicant's arguments filed May 23, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that none of the cited references teach or suggest an orthotic device configured to measure temperature, pressure, and an additional variable in regions or detection zones and implement a change only in specific regions or zones based on the measurements (see the first two paragraphs of page 9 of the Remarks), this argument is not well taken. As illustrated in the 103 rejection(s) above, the cited references, taken together, disclose the claimed limitations.
Regarding the argument that Trabia teaches away from the presently claimed invention by providing actuation, rather than relieving pressure or contact (see the last paragraph of page 9 of the Remarks), this argument is not well taken. A “teaching away” requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Furthermore, it is noted that "[w]e will not read into a reference a teaching away from a process where no such language exists." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1364 (Fed. Cir. 2006).”  In the instant case, there is no language in the disclosure of Trabia which actually criticizes, discredits, or discourages relieving pressure. On the contrary, Trabia states that when the pressure is excessive the processor can actuate individual compartments where pressure adjustments are needed (see lines 13-20 of [0082]). Trabia also states the orthotic can “redistribute pressure on the foot” (see the first sentence of [0063]). An adjustment of an excessive pressure, to redistribute pressure on the foot, would be understood to relieve the excessive pressure.
Regarding the argument that Bloom is a non-orthotic device that measures temperature only and fails to provide an intervention, and Huang is directed to sensing only and fails to provide a specific intervention (see the first paragraph of page 10 of the Remarks), this argument is not well taken. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785            

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785